DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed January 11, 2021, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claim 2 is cancelled.  Accordingly, after entry of the amendment, claims 1 and 3-20 are pending; of these, claims 1, 9, and 14 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	Claim 20 is objected to because of the following informalities: the recitation (in lines 1-2) of “... is configured to to at least one of ...” does not read properly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In line 4 of claim 19, “the mean pressure” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
6.	The anticipation rejection of claims 9-10 under 35 U.S.C. 102(a)(1) set forth in the previous Office action has been withdrawn in view of applicant’s claim amendments and arguments.

Claim Rejections - 35 USC § 103
7.	Claims 1, 5-6, 8-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al., U.S. Patent Application Publication No. 2016/0168807 (“Schafer”) in view of Penote, U.S. Patent No. 3,108,387.
Schafer discloses a machine 10 for road work (e.g., Fig. 1) including a frame 20 and a drive system including a power source (e.g., engine 34; Fig. 2).  A milling system (e.g., implement 12) is driven by the power source and includes a rotor 18, a drive member (belt 56; Figs. 3-4) coupling the rotor to be driven by the power source, and a hydraulic cylinder tensioner assembly (shown in Fig. 3) configured to tension the drive member.  Schafer further discloses a drive train protection system 69 that includes a sensor 72 (Fig. 7) that senses the speed of an input pulley 60 that drives rotation of the rotor.  A controller 74 (Fig. 2), in response to a signal from the sensor, determines if the rotor has encountered an object capable of damaging the rotor (see, e.g., paragraph 
In the same field of endeavor, Penote discloses a ground working machine (see the excavating machine of Fig. 1) having a rotor (e.g., wheeled trucks 26) driven by a drive member (chain link digging line 22) that is tensioned by a tensioner assembly (see fluid rams 48, in Figs. 1-3, that are fed by hydraulic lines 58, 64; the rams 48 move wheels 32 in order to apply a predetermined tension to the drive member 22; see col. 2, line 70 - col. 3, line 3).  Penote teaches measuring the tension of the drive member and, based on this measured tension, determining if the rotor has encountered an object capable of damaging the rotor (if a rock or other obstacle becomes lodged between the chain of the digging line 22 and the trucks 26, the pressure in lines 58, 64 will rapidly increase, causing a relief valve 72 to open; alternatively, the machine operator can de-pressure the system using manual control valves 60, 68 when he notices that the pressure gauge 70 has exceeded a predetermined amount; see col. 3, lines 3-19 and col. 1, lines 18-24).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Penote, to provide the Schafer machine with a sensor to measure the tension in the drive member 56, via the hydraulic pressure of the tensioner assembly, and provide a corresponding signal for use by the controller, in order to increase the reliability of the determination made by the 
With respect to claims 5, 12, and 17, Schafer, as noted above, discloses a sensor 72 that is configured to measure a speed of the drive member (via the input pulley 60).
With respect to claims 8, 10, and 20, Schafer discloses decoupling the milling system from the power source (via a clutch 48; see, e.g., paragraph [0027]).
With respect to claim 11, Schafer discusses taking action when the measured input pulley speed deviates by a predetermined percentage from a predicted speed (see paragraphs [0043]-[0044]) and Penote discusses setting the threshold at a pressure that exceeds a “predetermined amount” or a “predetermined maximum” (see col. 3, lines 12-15 and 32-35).  Neither reference, however, specifically discloses using the percentages of pressure increase recited.  It is considered, however, that the necessary or desired percentage pressure deviations adopted to trigger the determination would largely be dependent on various application and site-specific factors, such as the type and consistency of the material being excavated, the size and robustness of the rotor and of the overall machine being used, and the depth of excavation being carried out.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed ranges simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed configure the Schafer controller to make the determination according to one or more of the pressure deviation ranges recited.

Allowable Subject Matter
8.	Claims 3-4, 7, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
10.	Applicant's arguments submitted in the response filed January 11, 2021, have been fully considered, as discussed below.
Applicant asserts (toward the bottom of page 9 of the response) that Penote does not disclose a “drive member” as recited, for example, in independent claim 9.  In response, it is pointed out that, as explained in the body of the rejection in both the current and previous Office actions, the Penote chain link digging line 22 is considered 
Applicant further argues (at pages 9-10 and at pages 12-13 of the response) that Penote does not disclose sensing a pressure because the Penote relief valve 72 is not a “sensor.  In response, it is pointed out that, unless a special definition is provided in the specification, claim terms are to be afforded the broadest reasonable interpretation consistent with the ordinary and customary meaning of the terms and consistent with the use of the claim terms in the specification and drawings (as this use would be interpreted by one of ordinary skill in the art).  See MPEP 2111.  Since applicant’s specification does not appear to present any special definition for the term “sensor” (as recited in independent claims 1 and 14) or for the term “sensing a pressure” (as recited in claim 9), these terms are afforded their broadest reasonable interpretations.  In the present case, both the Penote pressure relief valve 72 and the pressure gauge 70 are considered to constitute pressure sensors, as broadly recited.  The Penote relief valve, for example, must inherently sense or measure the system pressure in order to function properly.  It is noted that Penote describes the relief valve as being “adjustable” (see col. 2, lines 65-69) such that it will activate only upon the system pressure exceeding a “predetermined amount” or a “predetermined maximum” (see col. 3, lines 12-15 and 32-35).  It is not seen how such a pressure relief valve could properly function if it were not able to sense pressure.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments (at pages 12-13 of the response) concerning Penote only recognizing a pressure increase have been found to be persuasive.  Accordingly, the obviousness rejection has been withdrawn with respect to applicant’s claims that require a pressure decrease (i.e., claims 3-4, 7, 13, 15-16, and 19).  It is noted that applicant indicates that claim 11 is such a claim.  Claim 11, however, recites, as one option, “determining if the pressure increases by at least 25% as compared to the mean pressure”.  Thus, claim 11 does not require a determination based on a pressure decrease and the rejection of claim 11 is, therefore, maintained.
With respect to applicant’s request (on page 7 of the response) for a telephonic interview if the response does not result in allowance of all of the claims, applicant’s representative is invited to contact the examiner (at the telephone number listed below) to schedule such an interview, if an interview is still desired.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                     
February 20, 2021